MEMORANDUM **
Ronald Leroy Felts appeals from the district court’s judgment and challenges his guilty-plea conviction and 300-month sentence for receiving child pornography, in violation of 18 U.S.C. § 2252(a)(2) and (b)(1); and possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4) and (b)(2). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Felts’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Felts the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to Felts’s conviction. We accordingly affirm Felts’s conviction.
Felts waived the right to appeal his sentence. Because the record discloses no arguable issue as to the validity of the sentencing waiver, we dismiss Felts’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.